DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25, 27-29, 32-35, 37-39 and 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim (US 20130185639 A1).

With respect to claim 23, Lim discloses an audio data processing method, applied to a terminal device provided with a first audio output device and a second audio output device (Par.[0032-0034][0052] terminal #100 comprises two audio output ports #180,190 for connection to first and second audio output devices, such as earphones), wherein the method comprises: 
obtaining, by the terminal device, a first audio data and a second audio data (Par.[0051-0052] first and second audio data from first and second audio sources, such as “Music Player” source and “Moving Picture Player” source are obtained by the terminal);
converting, by the terminal device, the first audio data into a first channel of audio data, and converting the second audio data into a second channel of audio data (Par.[0044] allocation setter #160 converts audio source data (i.e. “music player” or “moving picture player”) into first and second channel data for output via ports #180,190 according to user allocation setting received from input unit #120), wherein the first channel and the second channel are two different channels in a dual channel (Par.[0033] each audio output port #180,190 may support two channels or “dual channels, whereby the first and second channels may be a right and left channel of an audio source, furthermore the embodiment shown in table 3 Par.[0054] provides wherein the allocation information outputs the audio data of a music player source to both the first and second output ports #180,190, thereby providing two different channels (right, left) to each port); and 
at least one of: 
outputting, by the terminal device, the first channel of audio data to the first audio output device;
outputting, by the terminal device, the second channel of audio data to the second audio output device (Par.[0052] audio data related to the first source (music source) may be output to a first audio output device via the first audio output port #180, and audio data related to the second source (moving picture source) may be output to a second audio output device via the second audio output port #190, according to the allocation settings).

With respect to claim 24, Lim discloses the method of claim 23, wherein the first audio data is mono audio data, and wherein the converting, by the terminal device, the first audio data into a first channel of audio data comprises: using, by the terminal device, the first audio data as the first channel of audio data (Par.[0029] audio output ports may include only one channel which is mono audio data).

With respect to claim 25, Lim discloses the method of claim 23, wherein the first audio data is multichannel audio data, and wherein the converting, by the terminal device, the first audio data into a first channel of audio data comprises: using, by the terminal device, audio data in at least one channel of the first audio data as the first channel of audio data (Par.[0029] one audio signal port may output an audio signal of two channels, therefor the audio data is multi-channel audio data wherein at least one of the channels is output via the port).

With respect to claim 27, Lim discloses the method of claim 25, wherein the using, by the terminal device, audio data in at least one channel of the first audio data as the first channel of audio data comprises: using audio data in a first channel of the first audio data as the first channel of audio data (Par.[0029] audio signal sources may comprise a single channel or multiple channels, wherein the allocation of the channels to the output ports is using a first channel of the audio data as a first channel for output via one of the ports).

With respect to claim 28, Lim discloses the method of claim 23, wherein before the at least one of outputting, by the terminal device, the first channel of audio data to the first audio output device, or outputting, by the terminal device, the second channel of audio data to the second audio output device, the method further comprises: 
combining, by the terminal device, the first channel of audio data and the second channel of audio data into a third audio data, wherein the first channel of audio data is audio data in a first channel of the third audio data, and wherein the second channel of audio data is audio data in a second channel of the third audio data (Par.[0055] as provided in Table 4, multiple channels may be allocated or “combined” to be output to a single output port, this combined signal may be interpreted as third audio data); and 
wherein the at least one of outputting, by the terminal device, the first channel of audio data to the first audio output device, or outputting, by the terminal device, the second channel of audio data to the second audio output device comprises at least one of: 
outputting the audio data in the first channel of the third audio data to the first audio output device; or 
outputting the audio data in the second channel of the third audio data to the second audio output device (Par.[0055] allocation of channels to the separate output ports provides outputting of the audio data of the channels to respective audio output devices).

With respect to claim 29, Lim discloses the method of claim 23, wherein the first audio output device is an earphone, and wherein the second audio output device is a speaker (Par.[0052] earphones may be connected to the audio output ports #170,180, where earphones are a type of speaker).

With respect to claim 32, Lim discloses the method of claim 23, wherein the first audio data is voice announcement audio data (Par.[0052] “voice of a moving picture”), and wherein the second audio data is ringtone audio data (Par.[0052] “music”).

With respect to claim 33, Lim discloses a terminal device, wherein the terminal device is provided with a first audio output device and a second audio output device (Par.[0032-0034][0052] terminal #100 comprises two audio output ports #180,190 for connection to first and second audio output devices, such as earphones), and wherein the terminal device comprises at least one processor (fig.1A #150; Par.[0032]) and at least one memory (fig.1A #130; Par.[0041]), the at least one memory comprising instructions that when executed by the at least one processor, cause the terminal device to perform, at least, the following:
obtaining a first audio data and a second audio data (Par.[0051-0052] first and second audio data from first and second audio sources, such as “Music Player” source and “Moving Picture Player” source are obtained by the terminal); 

converting the second audio data into a second channel of audio data (Par.[0044] allocation setter #160 converts audio source data (i.e. “music player” or “moving picture player”) into first and second channel data for output via ports #180,190 according to user allocation setting received from input unit #120), wherein the first channel and the second channel are two different channels in a dual channel (Par.[0033] each audio output port #180,190 may support two channels or “dual channels, whereby the first and second channels may be a right and left channel of an audio source, furthermore the embodiment shown in table 3 Par.[0054] provides wherein the allocation information outputs the audio data of a music player source to both the first and second output ports #180,190, thereby providing two different channels (right, left) to each port); and 
at least one of: 
outputting the first channel of audio data to the first audio output device; or 
outputting the second channel of audio data to the second audio output device (Par.[0052] audio data related to the first source (music source) may be output to a first audio output device via the first audio output port #180, and audio data related to the second source (moving picture source) may be output to a second audio output device via the second audio output port #190, according to the allocation settings).

With respect to claim 34, Lim discloses the terminal device of claim 33, wherein the first audio data is mono audio data, and wherein the converting the first audio data into a first channel of audio data comprises: using the first audio data as the first Par.[0029] audio output ports may include only one channel which is mono audio data).

With respect to claim 35, Lim discloses the terminal device of claim 33, wherein the first audio data is multichannel audio data, and wherein the converting the first audio data into a first channel of audio data comprises: using audio data in at least one channel of the first audio data as the first channel of audio data (Par.[0029] one audio signal port may output an audio signal of two channels, therefor the audio data is multi-channel audio data wherein at least one of the channels is output via the port).

With respect to claim 37, Lim discloses the terminal device of claim 35, wherein the using audio data in at least one channel of the first audio data as the first channel of audio data comprises: using audio data in a first channel of the first audio data as the first channel of audio data (Par.[0029] audio signal sources may comprise a single channel or multiple channels, wherein the allocation of the channels to the output ports is using a first channel of the audio data as a first channel for output via one of the ports).

With respect to claim 38, Lim discloses the terminal device of claim 33, wherein the at least one memory further comprises instructions that when executed by the at least one processor, cause the terminal device to perform: 
combining the first channel of audio data and the second channel of audio data into a third audio data, wherein the first channel of audio data is audio data in a first Par.[0055] as provided in Table 4, multiple channels may be allocated or “combined” to be output to a single output port, this combined signal may be interpreted as third audio data); and 
wherein the at least one of outputting the first channel of audio data to the first audio output device, or outputting the second channel of audio data to the second audio output device comprises at least one of:
outputting the audio data in the first channel of the third audio data to the first audio output device; or
outputting the audio data in the second channel of the third audio data to the second audio output device (Par.[0055] allocation of channels to the separate output ports provides outputting of the audio data of the channels to respective audio output devices).

With respect to claim 39, Lim discloses the terminal device of claim 33, wherein the first audio output device is an earphone, and wherein the second audio output device is a speaker (Par.[0052] earphones may be connected to the audio output ports #170,180, where earphones are a type of speaker).

With respect to claim 42, Lim discloses a non-transitory computer readable storage medium storing computer instructions, when executed by at least one processor, cause the at least one processor to: 
Par.[0051-0052] first and second audio data from first and second audio sources, such as “Music Player” source and “Moving Picture Player” source are obtained by the terminal); 
convert the first audio data into a first channel of audio data, and convert the second audio data into a second channel of audio data (Par.[0044] allocation setter #160 converts audio source data (i.e. “music player” or “moving picture player”) into first and second channel data for output via ports #180,190 according to user allocation setting received from input unit #120), wherein the first channel and the second channel are two different channels in a dual channel (Par.[0033] each audio output port #180,190 may support two channels or “dual channels, whereby the first and second channels may be a right and left channel of an audio source, furthermore the embodiment shown in table 3 Par.[0054] provides wherein the allocation information outputs the audio data of a music player source to both the first and second output ports #180,190, thereby providing two different channels (right, left) to each port); and at least one of:
output the first channel of audio data to a first audio output device; or 
output the second channel of audio data to a second audio output device (Par.[0052] audio data related to the first source (music source) may be output to a first audio output device via the first audio output port #180, and audio data related to the second source (moving picture source) may be output to a second audio output device via the second audio output port #190, according to the allocation settings).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20130185639 A1) in view of Lee et al (US 20160029139 A1).

With respect to claim 26, Lim discloses the method of claim 25, however does not disclose expressly wherein the using, by the terminal device, audio data in at least one channel of the first audio data as the first channel of audio data comprises: combining, by the terminal device, audio data in all channels of the first audio data to generate mono audio data of the first audio data; and using, by the terminal device, the mono audio data of the first audio data as the first channel of audio data.
Lee discloses a method of combining audio data in all channels of a multi-channel source signal (fig.2 #210) to generate two mono audio data signals (fig.2 #221,222) for binaural sound reproduction in an audio reproduction device such as headphones (Par.[0041-0044]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the channel downmixing #110 and binaural rendering #120 of Lee to generate monaural output signals for the output ports of Lim.  The motivation for doing so would have been to downmix a multi-channel source signal, such as 5.1 CH to a format appropriate for stereo headphones. 
	
With respect to claim 36, Lim discloses the terminal device of claim 35, however does not disclose expressly wherein the using audio data in at least one channel of the first audio data as the first channel of audio data comprises: combining audio data in all channels of the first audio data to generate mono audio data of the first audio data; and using the mono audio data of the first audio data as the first channel of audio data.
Lee discloses a method of combining audio data in all channels of a multi-channel source signal (fig.2 #210) to generate two mono audio data signals (fig.2 #221,222) for binaural sound reproduction in an audio reproduction device such as headphones (Par.[0041-0044]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to use the channel downmixing #110 and binaural rendering #120 of Lee to generate monaural output signals for the output ports of Lim.  The motivation for doing so would have been to downmix a multi-channel source signal, such as 5.1 CH to a format appropriate for stereo headphones. 


Claims 30-31 and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 20130185639 A1) in view of Brown et al (US 20100020998 A1).

With respect to claim 30, Lim discloses the method of claim 29, however does not disclose expressly wherein the outputting, by the terminal device, the first channel of audio data to the first audio output device comprises: outputting, by the terminal device, the first channel of audio data to the earphone in response to a detection that the earphone is in contact with a user.
Brown discloses an earphone device comprising first audio output devices (fig.15 #1413,1417 “internal speakers”) for receiving a first channel of audio data when the earphone is in contact with a user “donned”; and second audio output devices (fig.15 #1415,1419 “external speakers”) for receiving a second channel of audio data when the earphone is not in contact with the user “doffed” (Par.[0106-0108]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to route the first and second channels of audio data of Lim to the respective audio output ports, based on a donned/doffed detection of a worn state of earphones, as performed by Brown.  The motivation for doing so would have been to automatically provide audio to an external speaker when a user removes the earphones, or vice versa, to automatically provide audio to an internal speaker of the earphones when a user wears the earphones.


Brown discloses an earphone device comprising first audio output devices (fig.15 #1413,1417 “internal speakers”) for receiving a first channel of audio data when the earphone is in contact with a user “donned”; and second audio output devices (fig.15 #1415,1419 “external speakers”) for receiving a second channel of audio data when the earphone is not in contact with the user “doffed” (Par.[0106-0108]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to route the first and second channels of audio data of Lim to the respective audio output ports, based on a donned/doffed detection of a worn state of earphones, as performed by Brown.  The motivation for doing so would have been to automatically provide audio to an external speaker when a user removes the earphones, or vice versa, to automatically provide audio to an internal speaker of the earphones when a user wears the earphones.

With respect to claim 40, Lim discloses the terminal device of claim 39, however does not disclose expressly wherein the outputting the first channel of audio data to the first audio output device comprises: outputting the first channel of audio data to the earphone in response to a detection that the earphone is in contact with a user.
fig.15 #1413,1417 “internal speakers”) for receiving a first channel of audio data when the earphone is in contact with a user “donned”; and second audio output devices (fig.15 #1415,1419 “external speakers”) for receiving a second channel of audio data when the earphone is not in contact with the user “doffed” (Par.[0106-0108]). 
It would have been obvious before the effective filing date of the present invention to a person of ordinary skill in the art to route the first and second channels of audio data of Lim to the respective audio output ports, based on a donned/doffed detection of a worn state of earphones, as performed by Brown.  The motivation for doing so would have been to automatically provide audio to an external speaker when a user removes the earphones, or vice versa, to automatically provide audio to an internal speaker of the earphones when a user wears the earphones.

With respect to claim 41, Lim discloses the terminal device of claim 39, however does not disclose expressly wherein the outputting the second channel of audio data to the second audio output device comprises: outputting the second channel of audio data to the speaker in response to a detection that the earphone is not in contact with a user.
Brown discloses an earphone device comprising first audio output devices (fig.15 #1413,1417 “internal speakers”) for receiving a first channel of audio data when the earphone is in contact with a user “donned”; and second audio output devices (fig.15 #1415,1419 “external speakers”) for receiving a second channel of audio data when the earphone is not in contact with the user “doffed” (Par.[0106-0108]). 
.

Response to Arguments
Regarding claims 23, 33 and 42, the applicant argues that the Lim reference does not disclose “converting, by the terminal device, the first audio data into a first channel of audio data, and converting the second audio data in to a second channel of audio data, wherein the first channel and the second channel are two different channels in a dual channel”.
The Examiner disagrees and maintains that Lim discloses such claim features. For instance, Lim discloses in Paragraph [0033] wherein each output port #180,190 supports two contacts for dual channel audio output, such as right and left audio outputs. Furthermore, Lim discloses wherein an audio source, such as a Music Player (See Par.[0054]) may comprise first and second audio data (left and right channels) that are allocated to both the first and second output ports #180,190.  Such an allocation embodiment provides outputting a first channel (left channel) of the Music Player via the first audio output port #180 and outputting a second channel (right channel) of the Music Player via the second audio output port #190, as required by the present claim language. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654